HOBSON, Judge.
Appellant brings this appeal from a final judgment entered upon a jury verdict in favor of the appellees.
Appellant has filed thirty-five assignments of error and has argued assignments of error under seven different points. We have carefully considered every point raised by appellant in this appeal and based on the record-on-appeal find each and every point raised to be without merit.
An examination of the record-on-appeal shows that the able and experienced trial *56judge conducted a trial which in all respects was completely fair to both sides. The issues of negligence and contributory negligence were properly submitted to the jury and the eminent trial judge correctly ruled on all matters of law presented to him.
Finding no reversible error, the final judgment is affirmed.
Affirmed.
MANN, C. J., and PIERCE, J., (Ret.), concur.